UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6715


LAJOEL THEODORE ROUSE,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00748-GBL-TRJ)


Submitted:   September 23, 2014            Decided:   September 30, 2014


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


LaJoel T. Rouse, Appellant Pro Se. Ayana Niambi Free, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              LaJoel    Theodore    Rouse      seeks       to    appeal    the   district

court’s   order    denying    relief      on    his    28       U.S.C.    § 2241   (2012)

petition, * construing the petition as a second or successive 28

U.S.C. § 2255 (2012) motion, and dismissing the motion for lack

of jurisdiction.         The district court’s order is not appealable

unless    a   circuit     justice    or     judge      issues      a     certificate   of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a

debatable      claim    of   the    denial      of     a    constitutional         right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

              We have independently reviewed the record and conclude

that Rouse has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately


     *
       The district court properly determined that Rouse could
not proceed with his claims under § 2241. See United States v.
Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008); In re: Jones, 226
F.3d 328, 333 (4th Cir. 2000).



                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3